Title: From George Washington to Robert R. Livingston, 29 October 1795
From: Washington, George
To: Livingston, Robert R.


          
            Dear Sir,
            Philadelphia 29th Oct. 1795
          
          On my way from Mt Vernon to this city, I met your favor, with the Packages, committed to the care of Mr Fay and pray you to accept my thanks for your attention to them. From the former place I sent you a parcel which came under cover to me from Sir John Sinclair which I hope got safe to your hands. They were put in charge of my Secretary Mr Dandridge whom I directed to send them by a safe hand to you—and this he did, as he informs me, by a Mr Knightingale.
          Every good wish attends you and family—and with sincere esteem & regard I am—Dear Sir Your affecte Servt
          
            Go: Washington
          
          
            P.S. [S]hall I ask the favor of you to send the enclosed to Colo. Hamilton if he is in the City of New York.
          
         